COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        The City of Friendswood and Kevin Holland v. Paul and
                            Carolyn Horn, Mike and Lucy Stacy, Pete and Judy Garcia
                            and Janice Frankie

Appellate case number:      01-15-00436-CV

Trial court case number:    14-CV-0490

Trial court:                212th District Court of Galveston County

       On June 4, 2015, we ordered the appellants to provide written notice from the
court reporter showing that they had paid or made arrangements to pay the reporter’s fee
for preparing the record or we would consider and decide only those issues or points that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1),
35.3(b)(2), (b)(3), (c), 37.3(c).
       On June 9, 2015, the appellants filed a letter with the Clerk of this Court, notifying
the Court that there is no reporter’s record that is relevant to our review and that they “did
not request” the record because they “did not anticipate” that the record “would be
necessary for this Court’s de novo review.” Further, appellants request, in their letter,
that “the Court please set a deadline for Appellants’ brief, without the necessity of a
Reporter’s Record . . . .”
       Accordingly, the Court GRANTS appellants’ request. The Court will consider
and decide only those issues or points that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c). Appellants’ brief is ORDERED to be filed within
20 days of the date of this order. See TEX. R. APP. P. 38.6(a). Appellees’ brief, if any, is
ORDERED to be filed within 20 days of the filing of appellants’ brief. See TEX. R. APP.
P. 38.6(b).

Judge’s signature: Chief Justice Sherry Radack
                    Acting individually
Date: June 11, 2015